Exhibit 10.1 November 25, 2009 James P. McNiel 18 Central Dr Glen Head, NY 11545 Sent Via Email: Dear Jim, It is my pleasure to extend an offer of employment to you for the position of Vice President and Chief Strategy Officer of FalconStor, reporting to ReiJane Huai, the Company’s President and CEO.We are confident that you will make a significant contribution to FalconStor’s ongoing success. Our offer of employment is as follows: Title: Vice President and Chief Strategy Officer Responsibilities: Chief Strategy Officer overseeing worldwide marketing activities including Public Relations, Corporate/Product Marketing, and Alliances. Salary: $400,000 per year, paid in the amount of $8,333.34 cash semi-monthly in arrears and $50,000 per quarter in stock as follows: During the term of your employment with the Company, you will be recommended to the Compensation Committee on a quarterly basis for the grant of restricted shares of Company common stock in the closest whole number less than or equal to the value of $50,000. The value of each share will be based upon the average share price during the fiscal quarter up to the date of the grant.These shares are fully registered and will vest immediately upon approval by the Compensation Committee and will be subject to the terms of the Restricted Share Agreement, a copy of which will be provided to you.Your recommended award will be presented to the Compensation Committee at each regularly scheduled meeting during the third month of each quarter, or if no such meeting takes place, at the next meeting of the Committee thereafter.Any quarterly award will be pro-rated for partial quarters. Benefits: You will be eligible to participate in all Company benefit programs subject to the terms of each plan. With the exception of the Company’s 401(k) plan, for which you be eligible on the first day of the month following the completion of three months of service you may participate in all Company sponsored benefit plans (medical, dental, group term life & disability insurance) commencing on your first date of employment. Vacation & Time Off
